Pee Curiam.
This is a plaintiff’s rule to show cause based on the claim that the damages allowed were inadequate. The plaintiff was riding in a motor truck, apparently sitting on the knees of another man, and the defendants’ automobile ran into the truck. Plaintiff sustained no broken bones, but his shoulder was strained, and he claimed to have been put permanently out of business as a hod carrier. The jury awarded him a verdict of $500, which he claims is inadequate, and that the jury plainly disregarded the evidence with respect to the serious character of his injuries. We have read the evidence *1012with care, and do not feel that the verdict of the jury should be disturbed. The verdict was a substantial one, although not large, and it should be unnecessary to say that the court is never able to get so reliable an estimate of the party himself and the injuries sustained as a jury can do by seeing and hearing him on the witness-stand. A reading'of the evidence does not satisfy us that the jury disregarded the weight of evidence in finding the verdict, and the rule will, accordingly, be discharged.